— Order, Supreme Court, New York County (Martin Evans, J.), entered March 5,1982, granting plaintiff’s motion for a preliminary injunction to the extent of limiting defendant Rotondi’s activities in soliciting all of plaintiff’s present and potential customers, unanimously modified, on the law and the facts and in the exercise of discretion, by limiting the preliminary injunction to the present customers in defendant Rotondi’s former territory and to the five agreed potential customers, and, as modified, affirmed, without costs. The restrictive covenant in the employment contract between plaintiff NCR Corporation and the defendant Rotondi is enforceable under the criteria set forth in Columbia Ribbon & Carbon Mfg. Co. v A-1-A Corp. (42 NY2d 496, 499). Moreover, plaintiff made a showing that it was entitled to a preliminary injunction to enforce that restrictive covenant. However, Special Term’s preliminary injunction was overly broad insofar as it precluded defendant Rotondi from soliciting all present and potential customers of NCR without any geographic limitation. The preliminary injunction should be limited to those five present customers in the former territory of defendant Rotondi. Upon oral argument, the court was also informed that defendant Rotondi had five potential customers (excluding Hellenic Lines) in his former territory. The preliminary injunction will be limited to those five potential customers rather than all potential customers of the plaintiff. Settle order. Concur — Murphy, P. J., Kupferman, Ross, Markewich and Asch, JJ.